United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.O., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Nashville, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-914
Issued: July 15, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 7, 2013 appellant filed a timely appeal from a January 14, 2013 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP).1 Pursuant to the Federal
Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over this nonmerit decision. Because more than one year elapsed from the most
recent merit decision of November 15, 2006 to the filing of this appeal, the Board lacks
jurisdiction to review the merits of the case.3

1

Appellant requested an oral argument. The Board denied her request under a separate order.

2

5 U.S.C. § 8101 et seq.

3

For OWCP decisions issued prior to November 19, 2008, a claimant had one year to file an appeal. An appeal
of OWCP decisions issued on or after November 19, 2008 must be filed within 180 days of the decision. See 20
C.F.R. §§ 501.2(c) and 501.3.

ISSUE
The issue is whether OWCP properly refused to reopen appellant’s case for further
review of the merits on the grounds that his request was untimely filed and failed to demonstrate
clear evidence of error.
FACTUAL HISTORY
This case has previously been before the Board. In a decision dated March 1, 2001, the
Board remanded the case for a merit decision with respect to the termination of appellant’s
compensation.4 OWCP issued a merit decision dated May 24, 2001 and, by decisions dated
October 17, 2001 and August 6, 2002, it denied her applications for reconsideration without
further merit review. The Board affirmed the August 6, 2002 decision on February 20, 2003.5
Appellant requested an oral hearing, which was denied in a June 5, 2003 decision. By decision
dated May 26, 2004, the Board affirmed the June 5, 2003 OWCP decision.6 Appellant requested
an appeal to the Board, which was dismissed by order dated February 17, 2005 on the grounds
that it did not have jurisdiction over a final decision of OWCP.7 In a June 9, 2006 decision, the
Board affirmed a May 14, 2005 decision denying her request for a hearing under 5 U.S.C
§ 8124(b).8 Appellant requested reconsideration of her claim, which OWCP denied on the merits
on November 15, 2006. She requested an oral hearing, which was denied by OWCP’s decision
dated March 7, 2007.
In a January 24, 2008 decision, the Board affirmed OWCP’s
November 15, 2006 and March 7, 2007 decisions. The Board found that OWCP met its burden
of proof to terminate compensation for wage loss effective March 30, 1997 for the accepted back
and elbow conditions and appellant did not submit any probative medical evidence establishing a
continuing employment-related disability causally related to the accepted orthopedic conditions
after March 30, 1997. The Board further found that OWCP properly denied her request for a
hearing before an OWCP hearing representative as she had previously requested reconsideration.
On December 22, 2008 the Board issued an order denying appellant’s petition for
reconsideration.9 The history of the case, as provided in the Board’s prior decisions, is
incorporated herein by reference.
Appellant requested reconsideration of her claim by letter dated April 30, 2008. By
decision dated July 8, 2008, OWCP denied reconsideration without a review of the merits.
Appellant requested an oral hearing. By decision dated February 26, 2009, OWCP
denied the hearing request, finding that she had already requested reconsideration and the Board
had affirmed those OWCP decisions. It further stated that the hearing request was further
4

Docket No. 99-708 (issued March 1, 2001).

5

Docket No. 03-199 (issued February 20, 2003).

6

Docket No. 04-831 (issued May 26, 2004).

7

Docket No. 04-2116 (issued February 17, 2005).

8

Docket No. 05-1728 (issued June 9, 2006).

9

Docket No. 07-1639 (issued December 22, 2008).

2

considered and it was denied on the grounds that the issue could equally well be addressed
through the reconsideration process by submitting evidence not previously considered which
establishes that the previous decisions denying wage loss for the September 30, 1987 injury were
incorrect.
Appellant requested reconsideration of her claim by letter dated October 27, 2012. She
contended that her compensation should be reinstated because it was unjustly terminated and she
still experiences increased and ongoing pain along with other complications directly connected
with the injuries. In support of her reconsideration request, appellant referenced a 1992 remand
order from the Branch of Hearings and Review, which reinstated her compensation. She also
submitted numerous medical documents previously of record along with copies of previous
Board and OWCP decisions.
By decision dated January 14, 2013, OWCP denied appellant’s reconsideration request
on the grounds that it was untimely filed and failed to demonstrate clear evidence of error.
LEGAL PRECEDENT
To be entitled to a merit review of an OWCP decision denying or terminating a benefit, a
claimant must file his or her application for review within one year of the date of that decision.10
The Board has found that the imposition of the one-year limitation does not constitute an abuse
of the discretionary authority granted OWCP under section 8128(a) of FECA.11
OWCP, however, may not deny an application for review solely on the grounds that the
application was not timely filed. When an application for review is not timely filed, it must
nevertheless undertake a limited review to determine whether the application establishes clear
evidence of error.12 OWCP regulations and procedure provide that OWCP will reopen a
claimant’s case for merit review, notwithstanding the one-year filing limitation set forth in
20 C.F.R. § 10.607(a), if the claimant s application for review shows clear evidence of error on
the part of OWCP.13
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by OWCP.14 The evidence must be positive, precise and explicit and must
10

20 C.F.R. § 10.607(a).

11

5 U.S.C. § 8128(a); Leon D. Faidley, Jr., 41 ECAB 104, 111 (1989).

12

See 20 C.F.R. § 10.607(b); Charles J. Prudencio, 41 ECAB 499, 501-02 (1990).

13

Id. at § 10.607(b); Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.5a
(October 2011). OWCP procedure further provides, the term clear evidence of error is intended to represent a
difficult standard. The claimant must present evidence which on its face shows that OWCP made a mistake. For
example, a claimant provides proof that a schedule award was miscalculated, such as a marriage certificate showing
that the claimant had a dependent but the award was not paid at the augmented rate. Evidence such as a detailed,
well-rationalized medical report which, if submitted before the denial was issued would have created a conflict in
medical opinion requiring further development, is not clear evidence of error.
14

See Dean D. Beets, 43 ECAB 1153, 1157-58 (1992).

3

manifest on its face that OWCP committed an error.15 Evidence which does not raise a
substantial question concerning the correctness of OWCP’s decision is insufficient to establish
clear evidence of error.16 It is not enough merely to show that the evidence could be construed
so as to produce a contrary conclusion.17 This entails a limited review by OWCP of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of OWCP.18
ANALYSIS
OWCP properly determined that appellant failed to file a timely application for review.
Its procedures provide that the one-year time limitation period for requesting reconsideration
begins on the date of the original OWCP decision.19 A right to reconsideration within one year
also accompanies any subsequent merit decision on the issues.20 As appellant’s October 27,
2012 request for reconsideration was submitted more than one year after the last merit review of
January 24, 2008, it was untimely. Consequently, she must establish clear evidence of error by
OWCP in denying her claim for compensation.21
On reconsideration, appellant argued that her compensation should be reinstated because
it was unjustly terminated. She referenced a 1992 remand order from the Branch of Hearings
and Review in support of her statements. The remand decision issued December 23, 1992 did
reinstate appellant’s compensation; however, in a subsequent decision dated March 19, 1997
OWCP determined that the medical evidence of record demonstrated that the accepted
orthopedic conditions no longer prevented her from performing her date-of-injury position and,
she was no longer entitled to wage-loss compensation. The record reflects that she requested
multiple hearings and reconsiderations before OWCP and appeals before the Board. In each
case, the termination of appellant’s wage-loss compensation was affirmed. Appellant has
presented no new evidence or argument in support of her contention that her compensation was
unjustly terminated. In order to establish clear evidence of error, a claimant must submit
evidence relevant to the issue which was decided by OWCP.22 Appellant has not submitted any
evidence establishing one of the above-listed criteria; consequently, she has not established clear
evidence of error.

15

20 C.F.R. § 10.607(b); Leona N. Travis, 43 ECAB 227, 240 (1991).

16

See Jesus D. Sanchez, 41 ECAB 964, 968 (1990).

17

See Leona N. Travis, supra note 15

18

See Nelson T. Thompson, 43 ECAB 919, 922 (1992).

19

20 C.F.R. § 10.607(a).

20

Robert F. Stone, 57 ECAB 292 (2005).

21

20 C.F.R. § 10.607(b); see Debra McDavid, 57 ECAB 149 (2005).

22

Howard Y. Miyashiro, 51 ECAB 253 (1999).

4

As the evidence submitted by appellant is insufficient to raise a substantial question as to
the correctness of OWCP’s last merit decision, she has not established clear evidence of error.23
On appeal, appellant argues the merits of her case. The Board noted above that it only
has jurisdiction over OWCP’s January 14, 2013 nonmerit decision and therefore is precluded
from conducting a merit review.
CONCLUSION
The Board finds that OWCP properly denied appellant’s application for reconsideration
as it was untimely filed and did not demonstrate clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the January 14, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 15, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

23

See Veletta C. Coleman, 48 ECAB 367 (1997).

5

